Citation Nr: 1143844	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-38 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided by Alegent Health Mercy Hospital on July 12, 2007, Creighton University Medical Center from July 12, 2007 to July 13, 2007, and Nebraska Medical Center from July 13, 2007 to July 14, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated September 2007, November 2007, and December 2007 of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System, which denied the Veteran's claims.


FINDINGS OF FACT

1.  On July 12, 2007, the Veteran received medical treatment (not pre-authorized) at Alegent Health Mercy Hospital, a non-VA hospital.

2.  From July 12, 2007 to July 13, 2007, the Veteran received medical treatment (not pre-authorized) at Creighton University Medical Center, a non-VA hospital.

3.  From July 13, 2007 to July 14, 2007, the Veteran received medical treatment (not pre-authorized) at Nebraska Medical Center, a non-VA hospital.

4.  The Veteran has a total disability rating based on individual unemployability due to service-connected disabilities.

5.  A prudent lay person would have reasonably expected that delay in seeking immediate medical attention from July 12, 2007 to July 14, 2007 would have been hazardous to life or health.

4.  A VA or other federal facility/provider was not feasibly available to provide the necessary medical care.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment by VA of the cost of unauthorized medical services provided by Alegent Health Mercy Hospital on July 12, 2007 have been met.  38 U.S.C.A. §§ 1703, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 (2011).


2.  The criteria for reimbursement or payment by VA of the cost of unauthorized medical services provided by Creighton University Medical Center from July 12, 2007 to July 13, 2007 have been met.  38 U.S.C.A. §§ 1703, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 (2011).

3.  The criteria for reimbursement or payment by VA of the cost of unauthorized medical services provided by the Nebraska Medical Center from July 13, 2007 to July 14, 2007 have been met.  38 U.S.C.A. §§ 1703, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking reimbursement of unauthorized medical care provided to him at Alegent Health Mercy Hospital on July 12, 2007, Creighton University Medical Center from July 12, 2007 to July 13, 2007, and Nebraska Medical Center from July 13, 2007 to July 14, 2007.

In the interest of clarity, the Board will consider certain preliminary matters.  The Board will then address the issue on appeal and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Moreover, as the Board is granting the Veteran's claim in full, any absence of VCAA notice is considered moot.

The Board further observes that the Veteran has been accorded due process.  All records pertaining to the hospital treatment at issue are of record.  The Veteran has argued the specific merits of the case and correctly identified the necessary elements to establish the claim.  The Veteran has retained the services of a representative and he declined the option to testify at a personal hearing before a Veterans Law Judge.

Relevant law and regulations

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011); see also Zimick, supra.

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking entitlement to reimbursement for medical care rendered to him by Alegent Health Mercy Hospital on July 12, 2007, Creighton University Medical Center from July 12, 2007 to July 13, 2007, and Nebraska Medical Center from July 13, 2007 to July 14, 2007.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. 
§ 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

The record does not contain any indication that VA authorized payment for this treatment at Alegent Health Mercy Hospital, Creighton University Medical Center, or Nebraska Medical Center.  It is undisputed that these are non-VA facilities.

Upon review of the evidence, the Board finds that the requirements for reimbursement for emergency medical treatment under 28 U.S.C.A. § 1728 have been met.  Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  However, as indicated below, the Veteran is in receipt of TDIU benefits, so consideration under this regulation is not warranted.
The Veteran asserts that on July 12, 2007, he accidentally swallowed a partial dental bridge while taking his nightly medication.  He states that he began gagging and choking while trying to get the dentures out of his throat.  He states that he "panicked" and drove himself to the nearest emergency room, which was Alegent Health Mercy Hospital.  He indicated that he was experiencing difficulty swallowing and breathing at the time.  See the Veteran's statement dated July 2008.  The medical evidence shows that the Veteran left Alegent while waiting to see a specialist and drove himself to Creighton University Medical Center on July 12, 2007.  See the treatment records from Alegent Health Mercy Hospital dated July 12, 2007; see also the Veteran's statement dated July 2008.  At the Creighton emergency room, a gastroenterologist attempted to remove the dentures from the Veteran's throat, but inadvertently pushed them deeper and also lodged a piece of medical netting in the Veteran's esophagus.  The Veteran was subsequently admitted and was emergently transferred to Nebraska Medical Center where he received surgery to remove the dentures and netting.  Following overnight observation, the Veteran was discharged.  See the treatment records from Creighton University Medical Center dated July 12, 2007 to July 13, 2007; see also the treatment records from Nebraska Medical Center dated July 13, 2007 to July 14, 2007.

As to the first prong of 38 U.S.C.A. § 1728, because the Veteran is in receipt of TDIU benefits, it is undisputed that he currently has a total disability, permanent in nature, resulting from a service-connected disability.

With respect to the second prong, the evidence of record demonstrates that the Veteran sought treatment for a medical emergency of such nature that delay would have been hazardous to life or health.  As indicated above, the Veteran states that he panicked when the dentures became lodged in his throat and felt that he was having difficulty swallowing and breathing.  See the Veteran's letter dated July 2008.  The Board recognizes that medical professionals at Alegent were able to determine that the Veteran was not in fact experiencing difficulty breathing.  See the Alegent Health Mercy Hospital emergency room report dated July 12, 2007.  However, while he was able to swallow, emergency treatment records show that the Veteran felt his swallowing was impaired because he indicated that he preferred to spit, as opposed to swallowing.  See id.  Emergency room personnel at Alegent were unable to visualize the dentures upon oral examination, but x-ray showed that the dentures were lodged in the Veteran's esophagus at the level of his clavicles.  See the Alegent Health Mercy Hospital x-ray report dated July 12, 2007.  The Veteran was told that emergency room personnel would need to call in a gastrointestinal specialist to remove the dentures.  The Veteran therefore left Alegent and drove immediately to Creighton University Medical Center.  Notably, when the Veteran left Alegent medical personnel attempted to have him sign out against medical advice and informed him that "there is a risk since he does have a foreign body in his esophagus including perforation, bleeding, some difficulty with further choking or some respiratory distress if anything should dislodge."  See the Alegent Health Mercy Hospital emergency room report dated July 12, 2007.  The Board observes that based upon these potential complications raised by the treating physician and nurse at Alegent, the emergent nature of the Veteran's condition seems evident.

As indicated, the Veteran then sought treatment at Creighton University Medical Center, the closest emergency room to Alegent Health Mercy Hospital.  Emergency room treatment records from Creighton show that during triage the Veteran reported it was "painful in the back of his throat" and indicated he was experiencing some shortness of breath.  He further stated that he was uncomfortable.  See the Creighton University Medical Center treatment records dated July 12, 2007.  While at Creighton, the Veteran "was seen by a gastroenterologist who attempted flexible upper endoscopy and removal of the foreign body.  This was unsuccessful and at the time of the endoscopy the net that was used to attempt removal of the foreign body was dislodged and stuck in the esophagus as well."  See the Nebraska Medical Center treatment record dated July 13, 2007.  Accordingly, the medical evidence demonstrates that the Veteran's medical emergency was not resolved, but rather exacerbated at Creighton University Medical Center.  The Veteran was subsequently transferred to Nebraska Medical Center, two miles away.  Within hours, the Veteran underwent surgery to remove the dentures and netting.  He was kept overnight for observation.  He was determined to be stable and was discharged on July 14, 2007.

Accordingly, the Board finds that based upon the lay testimony and medical evidence, the record demonstrates that on July 12, 2007 the Veteran sought initial evaluation and treatment for a condition which he reasonably believed posed an imminent risk to his life and/or health.  This condition was complicated during his treatment and the medical emergency did not resolve until July 14, 2007.  See 
38 C.F.R. § 17.121 (2011).  Therefore, Board finds that the evidence of record satisfies the second prong set forth in 38 U.S.C.A. § 1728 as to the Veteran's treatment at all three non-VA medical facilities.

Turning to the crucial third prong of 38 U.S.C.A. § 1728, feasible availability of VA care, the Board notes that the December 2007 SOC determined that VA care was feasibly available during all three periods of treatment.  This determination appears to have been based upon the fact the closest emergency VA medical facility was also located in Omaha, in close proximity to the Veteran's home as well as to Alegent Health Mercy Hospital, Creighton University Medical Center, and Nebraska Medical Center.

The Board recognizes that given the close proximity of the VA facility, the Veteran would likely have been able to seek treatment at that facility if he drove directly to the facility.  However, as detailed above, the evidence of record supports the Veteran's contention that he initially sought treatment at Alegent for symptoms he felt were serious and potentially life-threatening, which necessitated emergency treatment and therefore made VA treatment feasibly unavailable.

After the Veteran left Alegent Health Mercy Hospital, he drove directly to the nearest emergency room which was Creighton University Medical Center located three miles away.  The Board notes that the Veteran would have had to drive directly past the Creighton University Medical Center emergency room on his way to the VAMC.  Given his panic, discomfort, difficulty swallowing, and shortness of breath, the Board finds that it was reasonable for the Veteran to seek treatment at the closest emergency facility and thus VA medical treatment remained feasibly unavailable.

Moreover, as indicated above, the competent medical evidence of record clearly shows that the Veteran's medical emergency persisted and intensified following his treatment at Creighton University Medical Center.  There appears to have been no time between his admission to Creighton and subsequent transfer to Nebraska Medical Center when VA medical treatment was feasibly available, given the circumstances.

The United States Court of Appeals for Veterans Claims (Court) has clarified that 38 U.S.C.A. § 1725 relies on the "prudent layperson" standard which directs that, given the circumstances present at the time the Veteran sought treatment at a private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  Under that standard, it is not required that the Veteran's private treatment actually be for an emergent condition.  Instead, the Board must determine whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Board acknowledges that the current issue is governed by 38 U.S.C.A. § 1728; however, the "prudent layperson" standard set forth in Swinney for claims under 38 U.S.C.A. § 1725 is applicable to this case as it defines an emergent situation which is a requirement for reimbursement under both regulations.

The Board concludes that the evidence for and against the claim is at least in approximate balance.  Given his symptoms of pain, discomfort, difficulty swallowing, and shortness of breath as a "prudent layperson," the Veteran could have reasonably expected that a delay in seeking treatment would have been hazardous to his health or life.  Accordingly, given the emergent nature of the circumstances and the presumed necessity for emergency care, it is clear that no VA medical facility was feasibly available for care.  Based on the foregoing, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his life or health.  Due to the emergent circumstances of the Veteran's deteriorating medical condition, VA care was not feasibly available to the Veteran from July 12, 2007 to July 14, 2007.

Therefore, the Board finds that the Veteran meets the criteria for payment or reimbursement of unauthorized medical expenses resulting from the emergency treatment on Alegent Health Mercy Hospital on July 12, 2007, Creighton University Medical Center from July 12, 2007 to July 13, 2007, and Nebraska Medical Center from July 13, 2007 to July 14, 2007.  The benefits sought on appeal are granted.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical service provided to the Veteran by Alegent Health Mercy Hospital on July 12, 2007 is granted.

Entitlement to payment or reimbursement of the cost of unauthorized medical service provided to the Veteran by Creighton University Medical Center from July 12, 2007 to July 13, 2007 is granted.

Entitlement to payment or reimbursement of the cost of unauthorized medical service provided to the Veteran by Nebraska Medical Center from July 13, 2007 to July 14, 2007 is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


